Rao, Judge:
The appeals for reappraisement listed in schedule C, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe parties hereto that the merchandise covered by the appeals for reappraisement listed on Schedule C, hereto attached and made a part hereof, consists of Masonite Presdwood, Panelwood, and similar products exported from Ganada during 1957.
IT IS EURTHER STIPULATED AND AGREED that there ds no foreign value, export value or United States value, as those terms are defined in section 402 (c) (d) and (e), respectively, of the Tariff Act of 1930, for such or similar merchandise and that the costs of production as defined in section 402(f) of said Act for the respective products marked A and cheeked WOW or EEL by Examiners W. O. Witherhead or Eugene E. LeClair on said invoices, is stated on Schedule A hereto attached and made a part hereof and said costs of production for the respective products marked B and cheeked WOW or EEL by Examiners W. G. Witherhead or Eugene E. LeClair on said invoices, is stated on Schedule B hereto attached and made a part hereof.
IT IS EURTHER STIPULATED AND AGREED that these appeals for re-appraisement be submitted on this stipulation.
On the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determinition of the value of the various items of merchandise here involved, and that such values were as follows:
For the respective products marked A and checked WCW or EFL, by Examiners W. C. Witherhead or Eugene F. LeClair, on the invoices covered by said appeals, as stated on schedule A, attached to this decision and made a part hereof.
For the respective products marked B and checked as above, on said invoices, as stated on schedule B, attached to this decision and made a part hereof.
Judgment will be entered accordingly.
*426Schedule “A”
Product Canadian dollars cost of production
Standard Presdwood %" $44.23
Standard Presdwood 70.28
'Standard Presdwood 78.02
Standard Presdwood B/m'' 105.32
Tempered Presdwood %" 51.72
Tempered Presdwood %e" 83.86
Tempered Presdwood %" 98.39
Tempered Presdwood %e" 127.11
Panelwood 48.29
Quartrboard 55.85
Underlayment 57.53
Black Tempered Presdwood 70.13
Black Tempered Presdwood %<¡" 88.48
Temprtile 65.36
Schedule “B”
Standard Presdwood 38.10
Standard Presdwood %6" 65.66
Standard Presdwood 70.24
Standard Presdwood %e" 96.35
Tempered Presdwood %" 46.33
Tempered Presdwood %e” 74.33
Tempered Presdwood %" 91.39
Tempered Presdwood %e" 118.14
Panelwood 42.84
Quartrboard 50.50
Underlayment 52.37
Black Tempered Presdwood %" 55.22
Black Tempered Presdwood 3Aa" 83.55
Temprtile 53.18